Citation Nr: 1003219	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-10 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post left 
L3-4 hemilaminectomy and discectomy.

2.  Entitlement to service connection for esophageal spasm 
with chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1990 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision denying 
service connection for status post left L3-4 hemilaminectomy 
and discectomy and a October 2005 rating decision denying 
service connection for esophageal spasm with chest pain by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issue of entitlement to service connection for esophageal 
spasm with chest pain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent medical evidence of record does not associate 
the Veteran's status post left L3-4 hemilacminectomy and 
discectomy with his active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in February 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim of service connection 
for bilateral hearing loss, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records dated from February 1997 to March 2005.  The Veteran 
was afforded a VA compensation and pension (C&P) examination 
in March 2006.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1111, 1112, 
1113, 1131, 1137; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, where a Veteran served 90 
days or more, and arthritis becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 
C.F.R. §§ 3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
status post left L3-4 hemilaminectomy and discectomy.  The 
Veteran contends that he has a low back disability which was 
caused by his active service.

In February 1991, while in service, the Veteran complained of 
persistent and recurrent low back pain from an injury he 
sustained nine months prior while playing basketball.  An x-
ray revealed sacralization of L5 but was otherwise 
unremarkable.  The Veteran was diagnosed with a remote 
musculoskeletal injury by history.  The Veteran did not 
report a decrease in activity and had a normal gait.  

After service, the Veteran first complained of back pain in 
February 1997.  He reported no trauma and said he had 
experienced pain for one day.  It was noted that the Veteran 
experienced back spasms.  He was diagnosed with back pain.

In April 1999 the Veteran sought treatment for a fall.  He 
complained of persistent right-sided leg and back pain.  He 
reported no previous back injury.  Upon examination the 
Veteran did not have scoliosis but was noted to have a pelvic 
tilt to the left.  The Veteran had some palpable tenderness 
noted over the right anterior posterior pelvic crest.  He had 
normal range of motion in his back in all directions.  The 
Veteran was diagnosed with a musculoskeletal sprain from the 
fall.  

In February 2002 the Veteran complained of low back pain.  He 
had no known injury.  

In March 2002 the Veteran sought further treatment for lower 
back pain.  The Veteran reported some relief after seeing a 
chiropractor but still experienced pain when he got up from 
prolonged sitting.  He was diagnosed with lumbar strain.

The Veteran complained of lower back pain in April 2003.  He 
reported he had experienced the pain for six months.  He 
reported seeing a chiropractor for two months and was told 
his nerve is being pressed on the right side.  The Veteran 
had a negative x-ray.

In May 2003 the Veteran complained of spontaneous onset of 
low back and bilateral leg pain.  He complained of numbness 
in his feet.  The Veteran had no known injury causing his 
pain, and no previous spine symptoms.  He had a magnetic 
resonance imaging (MRI) which revealed mild increased signal 
of the inferior end plate at L4 and the superior end plate of 
L5 on T1 and T2 weighted sequences consistent with 
degenerative disc disease.  The examiner was under the 
impression that the Veteran had L3-4 central disc protrusion 
with canal stenosis and L4-5 degenerative disc disease with 
central disc protrusion and canal stenosis.  The examiner 
found that the spine demonstrated narrowing of the L4-5 disc 
space with end-plate sclerosis and anterior and posterior 
osteophytes.  There was no evidence of fracture or 
dislocation.

The Veteran was admitted to the hospital in June 2003 for 
back and hip pain.  He reported continued pain his lower back 
which had been present for two months after a spontaneous 
onset.  The pain radiated to his right hip, thigh, and calf.  
He reported occasional numbness in his right foot.  He had 
less severe pain in the left foot.  The pain was aggravated 
by sitting, coughing, and turning.  Walking made the pain 
more pronounced.

Upon examination the Veteran's back had no spasm.  Straight 
leg raise was positive on the right side at 60 degrees and 
negative on the left side at 90 degrees.  Sensory examination 
was in tact throughout to pinprick. 

The Veteran underwent a left L3-L4 laminotomy 
(hemilaminectomy) with decompression of the nerve roots and 
excision of the herniated intervertebral disk, lumbar, left 
L3-4.  

The Veteran had a surgery follow up in July 2003.  The 
Veteran reported that the pain had left his left hip and left 
foot.  He reported non-descript lower back which had gone 
away.  Sitting, coughing, sneezing, and straining no longer 
aggravated his pain.  The Veteran's wound was well healed.  

In March 2005 the Veteran complained of antalgic with muscle 
spasm and edema of the lower back.  He reported sharp and 
dull pain, numbness, tingling, aching, burning, and stabbing 
pain.  The pain began while the Veteran was at Disney World.  
He did not report any specific trauma.  

The Veteran was afforded a VA C&P examination in March 2006.  
The examiner stated that she reviewed the claims file 
extensively.  She stated that while the Veteran sought 
treatment for back pain in service, it was important to note 
that the Veteran did not seek treatment at the time he was 
injured and that his service treatment records indicate that 
he had no decrease in activity due to the injury.

The examiner was of the opinion  that the Veteran's current 
lumbar spine condition, L3-L4 central disc protrusion with 
canal stenosis status post L3-L4 hemilaminectomy and 
discectomy is less likely as not due to the Veteran's lumbar 
spine pain reported during military service.  She stated that 
to report otherwise would only be done with speculation as 
intercurrent injuries are noted.  The examiner pointed to the 
Veteran's 1999 fall where the Veteran reported no previous 
back injuries.  The examiner stated that there is no 
objective medical data that allows for a relationship  
between the Veteran's current lumbar spine condition and his 
in-service complaint of back pain.  The examiner also noted 
that the Veteran was found to have a normal spine evaluation 
during his separation examination.  

In light of the evidence, the Veteran is not entitled to 
service connection for status post left L3-4 hemilaminectomy 
and discectomy.  While the Veteran did seek treatment for 
back pain during service, this appears to be an isolated 
incident of pain as the Veteran did not seek treatment for 
the remaining three years he served in the military. 

The Veteran contends that his back disability is associated 
with his in-service back injury.  While the Veteran is 
competent to report that he has experienced back pain since 
active service because the symptoms are readily observable, 
and the Board finds his accounts credible, as he is a 
layperson without medical expertise, he is not qualified to 
address questions requiring medical training for resolution, 
such as a diagnosis or medical opinion as to etiology.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The VA C&P examiner found that it was less likely than not 
that the Veteran's current back disability was related to his 
in-service complaints of back pain.  The examiner 
specifically relies on the Veteran's more recent back 
injuries and the fact that the Veteran did not seek treatment 
at the time of his in-service injury and reported no decrease 
in his activity due to the injury.  The other doctors who 
have treated the Veteran since service do not associate the 
Veteran's current complaints with any event or injury in 
service.  In fact, when they inquired about previous trauma 
the Veteran may have experienced, he responded that he had 
not previously injured his back.  

The Veteran and his representative argue that the Veteran's 
treatment records indicate that his in-service injury was 
more severe than those he incurred after service.  However, 
there is no medical evidence to support this conclusion as 
the Veteran did not seek treatment for his in-service injury.  
Further, when the Veteran did seek treatment for back pain in 
service, he stated that the injury had not caused him to 
decrease any of this activities due to pain or recovery.  
Without treatment records for the in-service injury, and 
because the medical evidence does not associate the Veteran's 
injury with his active service, the Veteran is not entitled 
to service connection.

In reaching the decisions above, the Board considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the Veteran's 
entitlement to service connection for status post left L3-4 
hemilaminectomy and discectomy, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for status post left L3-4 
hemilaminectomy and discectomy is denied.


REMAND

The Veteran seeks entitlement to service connection for 
esophageal spasm with chest pain.  The Veteran contends that 
he has a current disability that was caused by or is related 
to his active service.  

The Veteran sought treatment for chest pains on several 
occasions while in active service.  An echocardiogram was 
ordered in April 1991.  At that time he was diagnosed with 
sinus bradycordid, normal tracing.  In December 1993 the 
Veteran stated the he continued to have pain in his left 
chest especially when completing certain physical activities.  
In January 1994 the Veteran was diagnosed with noncardiac 
chest pains which were benign.  He was considered fit for 
duty at that time.

The Veteran was admitted to the hospital in February 2003 for 
atypical chest pains.  The Veteran described the pain as 
feeling like a pulled muscle.  He also stated that the pain 
was aggravated by certain movements.  An x-ray revealed he 
was in no acute distress.  An echocardiogram was ordered 
revealing inferolateral T-wave inversions.  At discharge he 
was diagnosed with atypical chest pain which was suspected to 
be esophageal spasm.  

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and etiology of his chest pains.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was treated for chest pains in service.  He was 
hospitalized for chest pains after service.  In service the 
Veteran complained of pain during physical activity.  His 
complaints post service included pain that felt like a pulled 
muscle and pain during specific movements.  The Veteran's 
descriptions of his post-service chest pain are similar in 
character to that which was treated in service which tends to 
indicate the two complaints may be related.  As such, the 
Board must provide an examination to establish the nature, 
extent, and etiology of the Veteran's chest pains.  

Further, the record does not contain any treatment records 
dated after March 2005.  The Veteran's most recent statement 
was received in April 2006.  The Board notes that VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2008); 38 C.F.R. § 3.159(c)(1) (2007).  On remand the RO must 
contact the Veteran to establish if there are any other 
treatment records for chest pains which were created since 
the Veteran last communicated with VA nearly four years ago.  
If the Veteran indicates he possesses additional records 
related to his chest pain claim, the RO must obtain these 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his chest pain claim.  Attempt to 
obtain and associate with the claims 
folder any treatment records identified by 
the Veteran following the receipt of any 
necessary authorizations from the Veteran.   
 
2.  After any records have been identified 
and associated with the claims file, 
arrange for the Veteran to undergo an 
appropriate examination to determine the 
nature, extent, onset and etiology of the 
Veteran's chest pains.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should opine as to whether it is 
at least as likely as not that the Veteran 
has a disability manifested by chest pains 
related to his service.  The rationale for 
all opinions expressed should be provided 
in a legible report.   
 
3.  Thereafter, the AMC should 
readjudicate the Veteran's claim. If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


